Per Curiam.
The findings at fols. 87 and 104 are so manifestly repugnant to each other as to evidence an oversight on the part of the trial judge to which his attention should be called before a decision of the appeal. 57 N. Y. Supr. Ct., 281; 28 N. Y. State Rep., 577. The matter will, therefore, be remanded to the trial judge for such action as he deems proper (see 121 N. Y., 546; 31 N. Y. State Rep., 888), and the decision of the appeal will be reserved until the action of the trial judge is officially made known to the general term.